                                          COURT OF COMMON PLEAS
                                          HAMILTON COUNTY, OHIO

           JAMES T. UREN, et al.                   : Case No. A1406892
                                                   :
                        Plaintiffs                 : Judge J. Patrick Foley III
                                                   :
           vs.                                     :
                                                   :
           WILLIAM SCOVILLE, et al.                :
                                                   :
                        Defendants.                :
             ___________________________________________________________________________

                                    CERTIFICATE OF MAILING
            ___________________________________________________________________________


                  Plaintiffs, James T. Uren and Josephine Khoo-Smith, by and through counsel, hereby

           certify that on August 26, 2020, the Notice attached hereto as Exhibit A was served on all

           members of the Class via electronic mail and/or regular U.S. Mail.

                                                       Respectfully submitted,

                                                       /s/ Brian P. O’Connor
                                                       Charles E. Reynolds (0019935)
                                                       Brian P. O’Connor (0086646)
                                                       SANTEN & HUGHES
                                                       600 Vine Street, Suite 2700
                                                       Cincinnati, Ohio 45202
                                                       (513) 721-4450-ph / (513) 721-0109-fx
                                                       cer@santen-hughes.com
                                                       bpo@santen-hughes.com
                                                       Counsel for Plaintiffs




                                                         1


E-FILED 09/14/2020 05:02 PM / CONFIRMATION 985193 / A 1406892 / JUDGE FOLEY III / COMMON PLEAS DIVISION / ZZ1
                                              CERTIFICATE OF SERVICE

                      I hereby certify that a copy of the foregoing was served, this 14th day of September, 2020

           upon the following via electronic mail or regular U.S. Mail, as indicated:

           Paul T. Saba, Esq.                                 William Flax, Esq. (via regular mail)
           pts@sspfirm.com                                    414 Walnut Street, Suite 514
                                                              Cincinnati, Ohio 45202
           Jeffrey M. Nye, Esq.                               Attorney for Intervening Defendants & Cross-
           jmn@sspfirm.com                                    Claimants
           Attorneys for Steven Edward Schuholz


                                                           /s/ Brian P. O’Connor
                                                           Brian P. O’Connor
           674099.1




                                                              2

E-FILED 09/14/2020 05:02 PM / CONFIRMATION 985193 / A 1406892 / JUDGE FOLEY III / COMMON PLEAS DIVISION / ZZ1
                                      UNITED STATES BANKRUPTCY COURT
                                          SOUTHERN DISTRICT OF OHIO
                              In re: Steven Edwards, Chapter 7 Case No. 1:18-bk-130108
                                     James T. Uren, et al. v. William Scoville, et al.,
                                       Adversary Proceeding No, 1:18-ap-01071 2



                     NOTICE OF CLASS ACTION SETTLEMENT

                   Please be advised that in the lawsuit described above, Plaintiffs James T. Uren and
           Josephine Khoo-Smith (“Plaintiffs”) and Defendant Steven Schuholz (“Schuholz”) have reached
           a settlement (“Settlement”) that will resolve all claims by Plaintiffs and the Class (as described
           below) related to Schuholz and his investments with Glen Galemmo and affiliated entities,
           including Queen City Investment Fund, Queen City Investment Fund II, and QFC LLC or other
           entities. The Settlement only concerns claims against Schuholz and not claims or settlements with
           other defendants in this or other lawsuits.

                PLEASE READ THIS NOTICE CAREFULLY BECAUSE THE SETTLEMENT
                              MAY AFFECT YOUR LEGAL RIGHTS

                         A Court authorized this Notice. It is not a solicitation from a lawyer.

           Who is in the Class? The Class consists of all persons and entities, individually and collectively,
           who invested money in or through Galemmo or his affiliated entities from January 1, 2002 to July
           26, 2013 and suffered a net loss (i.e., the funds invested exceeded the total of all funds received in
           the form of purported income or return of principal). You are receiving this notice because you
           may be a member of the Class.

           Who is Schuholz? Schuholz was an investor with Galemmo who, over the years of his
           investments, received more in distributions than the amount of their investments. Claims are
           pending against other defendants in this and other lawsuits. The Settlement does not affect those
           claims. It only concerns the claims against Schuholz.

           What is the Settlement? The terms of the Settlement are described in more detail below. The
           terms include that Schuholz will pay $50,000, and that all claims related to Galemmo investments
           by Plaintiffs or the Class against Schuholz will be settled and released.

           Deadlines: If you wish to be included in the Settlement, you do not need to do anything. If you
           wish to object then the following deadlines apply
               Object to the Settlement – within twenty-one days from the date of this Notice.
               Attend the Bankruptcy Hearing on your objections and explain the same to the Bankruptcy
                  Court.
               Final approval of the Settlement can occur twenty-one days after the notice if no one
                  objects.




E-FILED 09/14/2020 05:02 PM / CONFIRMATION 985193 / A 1406892 / JUDGE FOLEY III / COMMON PLEAS DIVISION / ZZ1
                       YOUR LEGAL RIGHTS AND OPTIONS IN THIS SETTLEMENT:

                                                If you wish to be included in the Settlement, you do not need
            PARTICIPATE IN THE                  to take any action. If you are a member of the Class, you will
            SETTLEMENT                          be automatically included in the Settlement unless you
                                                exclude yourself.
                                                If you object to the Settlement, you or your attorney must
                                                timely file a written objection to the Bankruptcy Court. If you
            OBJECT TO THE
                                                wish to object to the Settlement, you must timely file a written
            SETTLEMENT
                                                objection. The deadline for filing any objection is twenty-ne
                                                days from the date of this Notice.________________.
                                                If no one objects, the Court will not hold a hearing on the
                                                fairness of the settlement and only of someone object to the
            ATTEND THE FINAL
                                                settlement will the Bankruptcy Court Hold a hearing. If there
            FAIRNESS HEARING
                                                is a final hearing, you may attend the hearing but only the
                                                people who timely object may speak at the hearing.
                                                If you do nothing and are a member of the Class, you will be
            DO NOTHING
                                                included in the Settlement.

           The Bankruptcy Court in charge of this case still has to decide whether to approve the Settlement,
           including after consideration of any objections. Do not contact the Court with questions. If you
           have questions about the Settlement or this Notice, you should contact Charles E. Reynolds, by
           mail at Santen & Hughes, 600 Vine Street, Suite 2700, Cincinnati, Ohio 45202, or by phone at
           513-721-4450, or by email at cer@santen-hughes.com. Some frequently asked questions are
           addressed below.

           1.     What is this lawsuit about?

           You are receiving this Notice because records available to Class Counsel indicate you invested
           funds with Glen Galemmo or entities affiliated with him and suffered a net loss (i.e. you invested
           more than was distributed to you). Mr. Galemmo perpetrated a fraudulent scheme to defraud
           investors, including using money from new investors to make distributions to earlier investors.
           Steven Schuholz was an investor who received more in distributions than the total amount he
           invested (i.e., he is so-called “net winner”). Plaintiffs filed this lawsuit against Schuholz on behalf
           of the Class to recover amounts paid to Schuholz above what he invested.
           The Court entered a judgment against the Schuholz in the Class Action in the amount of
           $864,534.16 (“Judgment”) and then Schulholz filed bankruptcy in the United States
           Bankruptcy Court, Southern District of Ohio, Case No. 1:18-bk-13108 and the Class
           Members sought a determination from the Bankruptcy Court that the entire Judgment was
           non-dischargeable by filing a complaint assigned Case No. 1:18-ap-01071. Plaintiffs (on
           behalf of the Class) and Schuholz now desire to settle the claims and defenses asserted in the
           Adversary Proceeding in Bankruptcy.




                                                             2

E-FILED 09/14/2020 05:02 PM / CONFIRMATION 985193 / A 1406892 / JUDGE FOLEY III / COMMON PLEAS DIVISION / ZZ1
           2.       Why is this a class action?

           There are many former Galemmo investors. This class action against Schuholz is an attempt to
           resolve similar claims fairly and efficiently and to avoid possible inconsistent outcomes if the
           claims were brought in separate lawsuits. In a class action, the Class representatives (in this case
           James T. Uren and Georgeine Khoo-Smith) sue on behalf of all members of the Class. One court
           resolves the issues for all members of the Class, except for those who exclude themselves from
           the Class. The Settlement payment is for the benefit of the entire Class (except those who exclude
           themselves) rather than individual Plaintiffs and the Settlement proceeds are distributed only in
           accordance with the further orders of the Hamilton County Court of Common Pleas that presided
           over the Class Action and the Judgment against Schuholz. Judge J. Patrick Foley III of the
           Hamilton County Court of Common Pleas was and still currently is presiding over the Class Action
           case.

           3.       Why is there a settlement?

           The Court did not decide in favor of Plaintiffs or Schuholz. The Plaintiffs contend they would
           prevail if the claims in the case proceeded to trial. Schuholz contends Plaintiffs will lose. Both
           Plaintiffs and Schuholz desire to avoid the expense and time of a trial. The Plaintiffs, as
           representatives of the entire Class, and Class Counsel (the attorneys representing members of the
           Class) believe the Settlement is fair to all members of the Class and in the best interest of each
           Class Member.

           4.       How do I know if I am part of the settlement?

           The Court decided that everyone who fits this description is a member of the Class:

                   All persons and entities, individually and collectively, who invested money in or through
                    Galemmo or his affiliated entities from January 1, 2002 to July 26, 2013 and suffered a net
                    loss (i.e., the funds invested exceeded the total of all funds received in the form of purported
                    income or return of principal).

           You are receiving this Notice because you have been identified by records available to Class
           Counsel as someone who may fall within this description.

           5.       What does the Settlement provide?

           If the Bankruptcy Court approves the Schuholz settlement, Schuholz will make the settlement
           payment totaling $50,000. Once the Bankruptcy Court approves the settlement and the payment is
           paid, the Bankruptcy Court will no longer have any involvement in the Case and the Adversary
           Case in Bankruptcy Court will be dismissed with Prejudice. Once the Bankruptcy Court is no loner
           involved, the Hamilton County Court of Common Pleas will control the remainder of the case.
           The settlement payment will be held by Class Counsel subject to supervision of the Hamilton
           County Court of Common Pleas and will be distributed only in accordance with further orders of
           the Hamilton County Court of Common Pleas. There are other cases pending against Glen
           Galemmo and other defendants. Plaintiffs and Class Counsel expect that the Settlement in this
           case will be coordinated with those in other cases so that all recoveries on behalf of Galemmo

                                                               3

E-FILED 09/14/2020 05:02 PM / CONFIRMATION 985193 / A 1406892 / JUDGE FOLEY III / COMMON PLEAS DIVISION / ZZ1
           investors are distributed fairly and consistently. If the Settlement is approved, Schuholz is released
           from all claims once he makes the payment described above and you will not be able to sue
           Schuholz in an individual lawsuit. Plaintiffs, on behalf of all members of the Class, and Class
           Counsel (the attorneys representing the Class) believe the Settlement is fair. The Settlement
           includes other terms, which are set forth in detail in the Settlement Agreement. You may obtain a
           copy of the Settlement Agreement by contacting Class Counsel at:

           Charles E. Reynolds, Esq.
           SANTEN & HUGHES
           600 Vine Street, Suite 2700
           Cincinnati, Ohio 45202
           cer@santen-hughes.com

           6.     Is this the only settlement payment I will receive?

           No. This settlement only concerns claims against Schuholz and Schulholz payment of $50,000 is
           the only payment that he will make but there are other claims filed against other defendants seeking
           recovery on behalf of Galemmo investors, including a forfeiture action filed by the United States
           government in which distributions to injured investors are expected. While neither Plaintiffs nor
           Class Counsel can make promises regarding future recoveries, additional settlements are
           anticipated. Participating in this Settlement does not affect your right to participate in recoveries
           or settlements in other claims against other defendants. This settlement only settles the claims
           against Schuholz.

           7.     When will I receive a payment?

           The Bankruptcy Court will only hold a hearing on the motion to approve the settlement if people
           timely object otherwise it will approve the Settlement. Unless you timely object, you are
           automatically deemed to be participating in the settlement. If the Court approves the Settlement,
           then Schuholz will make the payment described above within ten (10) calendar days and it will be
           distributed in accordance with further orders of the Hamilton County Court of Common Pleas.
           Plaintiffs and Class Counsel expect that payments will be coordinated with recoveries in other
           cases and with forfeiture proceeds collected by the United States government. It could be months
           before any distribution occurs. Approval of the Settlement is the first step in any distribution and
           the exact timing of any distribution cannot be predicted with certainty.

           8.     What if the Settlement is not approved?

           If the Court does not approve the Settlement, the Settlement will not become effective it becomes
           null and void as if it never happened. Schuholz will not be obligated to make the financial payment
           required by the Settlement and the claims against him could proceed in the litigation.

           9.     What am I giving up to get a distribution from the Settlement?

           Unless you timely object to the Bankruptcy Court, you are staying in the Class in exchange for the
           right to share in the financial distribution from the Settlement. If you do not object, you will give
           up your right to participate in the Bankruptcy case against Schuholz and you will be bound by the
           Settlement.
                                                             4

E-FILED 09/14/2020 05:02 PM / CONFIRMATION 985193 / A 1406892 / JUDGE FOLEY III / COMMON PLEAS DIVISION / ZZ1
           10.    Do I have a lawyer in this case?

           The Court appointed the law firm of Santen & Hughes to represent all the members of the Class.
           These lawyers are called Class Counsel. You will not be charged for these lawyers. As explained
           below, the Judge will grant them a fee award from the proceeds of the Settlement. If you want to
           be represented by your own lawyer, you may hire one at your own expense, but you do not need
           to do that to participate in the Settlement. If you exclude yourself from the Settlement, then Santen
           & Hughes will not be representing you because they represent only the members of the Class.

           11.    Do I have to pay Class Counsel?

           You do not have to make an out-of-pocket payment to Class Counsel. Those lawyers will be paid
           from a share of the proceeds of the Settlement. If the Settlement is approved, Class Counsel will
           file a later request with the Court to approve payment of attorneys’ fees and expenses. The fees
           would pay Class Counsel for investigating the facts, filing the Complaint, litigating the case, and
           negotiating the Settlement. Whatever amount of fees the Court approves would be deducted from
           the amount of the Settlement proceeds to be distributed to the Class.

           12.    Can I exclude myself from the Class?

           Yes. If you do not wish to participate in the Settlement, you must timely object with the
           Bankruptcy Court and notify Class Counsel at the address below and notice to Class Counsel must
           be postmarked no later than ________________
                                        September 26, 2020 to:

           Charles E. Reynolds, Esq.
           SANTEN & HUGHES
           600 Vine Street, Suite 2700
           Cincinnati, Ohio 45202

           If you do not timely file the Objection with the Bankruptcy Court and send a copy of the same to
           Class Counsel, you will be included in the Settlement. If you do timely submit your objections,
           then you or your counsel will need to participate in the objections hearing before the Bankruptcy
           Court and the Bankruptcy Court will decide the objections and determine if there is a settlement
           or not.

           13.    If I do not object myself, can I sue Schuholz later?

           No. If you do not object and participate in the Settlement, then you are giving up your right to
           continue to prosecute the claims before the Bankruptcy Court.

           14.    If I Object, can I receive a payment from this Settlement?

           No. If you object and the Bankruptcy Court rules in your favor, there will be no settlement and
           you cannot receive any distribution from the Settlement.




                                                            5

E-FILED 09/14/2020 05:02 PM / CONFIRMATION 985193 / A 1406892 / JUDGE FOLEY III / COMMON PLEAS DIVISION / ZZ1
           15.    Can I object to the Settlement?

           Yes. You can object by mailing a written objection so that it is postmarked no later than _twenty-
           one days from the date of this notice to:

           Charles E. Reynolds, Esq.
           SANTEN & HUGHES
           600 Vine Street, Suite 2700
           Cincinnati, Ohio 45202

           Be sure to include your name, address, telephone number, your signature, the amount of your loss
           from Galemmo-related investments, and the reasons you object to the settlement. If you do not
           object in writing to the Settlement, or mail your objection late, then you will not be permitted to
           oppose the Settlement.

           16.    Do I need to mail anything if I support the Settlement?

           If you support the Settlement, you do not need to do anything. You will be included in the
           Settlement unless you object yourself and then there may not be a settlement.

           17.    When and where will the Court decide whether to approve the Settlement?

           The Court will only hold a hearing if someone timely objects and if so, you will be notified of the
           date and time of the hearing.

           18.    Do I have to come to the Hearing?

           You are not required to attend the objections hearing. Class Counsel and counsel for Schuholz will
           answer any questions the Court may have. However, you are welcome to attend at your own
           expense. If you mail an objection, you are not required to come to Court to talk about it. As long
           as you mailed your written objection on time, the Court will consider it.

           19.    May I speak at the hearing?

           If there is a hearing, you may ask the Court for permission to speak at the hearing. The number of
           persons who may speak and the length of time they may speak will be determined by the Court at
           the hearing. If you have not mailed an objection to the Settlement then you will not be permitted
           to speak to raise objections to the Settlement. The purpose of this requirement is to permit Class
           Counsel and counsel for Schuholz to be prepared to address any concerns about the Settlement.

           20.    What happens if I do nothing at all?

           If you do nothing, you will remain a member of the Class, will be included in and bound by the
           Settlement, and will be entitled to receive a financial distribution if the Settlement is approved.




                                                           6

E-FILED 09/14/2020 05:02 PM / CONFIRMATION 985193 / A 1406892 / JUDGE FOLEY III / COMMON PLEAS DIVISION / ZZ1
           21.    How do I get more information?

           This Notice is only a summary of the circumstances surrounding the litigation, the Class, the
           Settlement, and related matters. You may seek the advice and guidance of your own private
           attorney, at your own expense, if you desire. For more detailed information, you may review the
           pleadings, records, and other papers on file in this litigation, which may be inspected during regular
           business hours at the United States Bankruptcy Court for the Sothern District of Ohio which is
           located at 221 E 4th St #800, Cincinnati, OH 45202. If you wish to communicate with Class Counsel
           identified above, you may do so by writing to:

           Charles E. Reynolds, Esq.
           SANTEN & HUGHES
           600 Vine Street, Suite 2700
           Cincinnati, Ohio 45202
           cer@santen-hughes.com

           DO NOT CONTACT THE COURT. The Court cannot provide you with additional information
           regarding the Settlement due to ethical restrictions on contact with parties to a lawsuit.




                                                             7

E-FILED 09/14/2020 05:02 PM / CONFIRMATION 985193 / A 1406892 / JUDGE FOLEY III / COMMON PLEAS DIVISION / ZZ1
                                                   OBJECTIONS FORM FOR SETTLEMENT AS TO DEFENDANT
                                                                  STEVEN SCHUHOLZ

                                                      In re: Steven Edwards, Chapter 7 Case No. 1:18-bk-130108
                                                             James T. Uren, et al. v. William Scoville, et al.,
                                                               Adversary Proceeding No, 1:18-ap-01071 2

                                     This is NOT a claim form. This is an Objection Form to the Schuholz settlement from this class a
                                                 DO NOT use this Form if you wish to participate in the proposed Settlement.

                                   Name of Class Member:

                                   Address:
                                           Street                                                City           State           Postal Code
                                   Telephone:
                                                Area Code/Phone No. (Ext. if applicable)

                                   Amount of my Net Losses from Galemmo-related investments: $

                                   I understand that by opting out, I will not be eligible to receive any money that may result from the
                                   Settlement as to Defendant Schuholz if the proposed Settlement is approved.

                                   If you wish to opt out of this Class Action Settlement, please check the box below

                                   □ By checking this box, I affirm that I wish to be excluded from the Class in this lawsuit that is settling
                                   with Defendant Schuholz, and that I do not wish to participate in the proposed Settlement.


                                   Date Signed                           Signature of Class Member or Executor, Administrator or
                                                                         Personal Representative

                                   To be effective as an election to opt-out of this Class Action, this Form must be completed, signed and
                                   sent by regular mail, postmarked no later than ________________,
                                                                                      September 26, 2020   to the address listed below.

                                   The consequences of returning this Form are explained in the Notice of Class Action Settlement.

                                   If you choose to object, you must mail this Objection Form to Class Counsel at the following
                                                                                            September 26, 2020
                                   address, in an envelope postmarked NO LATER THAN ________________:

                                                                           Charles E. Reynolds, Esq.
                                                                            SANTEN & HUGHES
                                                                          600 Vine Street, Suite 2700
                                                                            Cincinnati, Ohio 45202
                                   670976.1




                                                                                    8

                        E-FILED 09/14/2020 05:02 PM / CONFIRMATION 985193 / A 1406892 / JUDGE FOLEY III / COMMON PLEAS DIVISION / ZZ1
Powered by TCPDF (www.tcpdf.org)
